Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 28-29, 32-37, and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/2/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure teaches “the combination of the two technique may be used to provide lower surface roughness… to the abrasive coating”; however, the original disclosure does not teach wherein delivering metal powder to the abrasive coating reduces an average surface roughness of the abrasive coating.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-20, 23, 25-27, 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Shuck (US 2012/0164349) in view of Platz (US 5141769), Taylor (US 2011/0164963) and Lewis (US 5837960).
	Regarding Claims 19 and 38, Shuck teaches a method comprising controlling the powder delivery device to deliver the metal powder to a surface of an abrasive coating ([0011]); and controlling an energy delivery device to deliver energy to at least one of the abrasive coating or the metal powder to cause the metal powder to be joined to the abrasive coating ([0011]).  
	Shuck teaches the abrasive coating comprises a metal matrix and abrasive particles at least partially encapsulated in the metal matrix ([0009]).  Shuck does not explicitly teach the metal powder and abrasive particles sequentially applied as claimed; however, sequential application of matrix layers and embedding hard particles in matrix layers is known in the art (Platz abstract).  Platz teaches the final matrix metal layer completely embeds and covers the hard particles in the matrix metal (col. 2 ln. 26-46).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Shuck to include sequential application, as taught in Platz, because it is a known method of applying an abradable coating and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Shuck with sequential application as taught in Platz.
	Shuck does not teach that not all of the abrasive particles are encapsulated; however, Taylor teaches abrasive tip surfaces in the gas turbine engine field wherein the surface is coated with a metallic alloy matrix having ceramic abrasive particles embedded in and projecting from the matrix (abstract).  Taylor teaches the coatings providing clearance control applications that minimize blade tip loss, generates wear debris of fine size, is of low cost, and is applicable over a wider range of operating conditions ([0087]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify applications of the combined references to include outer layers with particles embedded in and projecting from the matrix, as suggested in Taylor, in order to achieve coatings suitable for use in clearance control applications.  
	Shuck does not explicitly teach controlling a powder source to deliver metal powder to a powder delivery device.  Shuck does not explicitly teach control by a computing device; however, Lewis teaches a method of powder coating and laser melting a turbine component wherein powder is provided to the deposition head from powder containers by means of powder feeders (col. 7 ln. 26-28).  Lewis further teaches the apparatus being controlled by a computer (abstract).  It would have been prima facie obvious to one of ordinary skill in the art the time of the invention to modify the method of Shuck to include a powder source and computer controls, as taught in Lewis because they are known in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Shuck with a powder source and computer controller as taught in Lewis.
	Regarding Claims 20 and 41, Shuck does not explicitly teach reducing surface roughness; however, Lewis teaches rough surfaces might be smoothed by passing the laser beam over the surface in order to melt a very thin surface layer (col. 21 ln. 14-22).  It would have been prima facie obvious to one of ordinary skill in the art to modify the melting of Shuck to include surface smoothing, as taught in Lewis, in order to achieve a coating having optimized surface smoothness properties. 
	Regarding Claim 23, Shuck teaches wherein the metal powder comprises a composition substantially similar to the metal matrix ([0011]).
	Regarding Claim 25, Shuck teaches the abrasive particles comprise metal oxide ([0009]).
	Regarding Claim 26, Shuck teaches the energy delivery device comprises a laser ([0012]).
	Regarding Claim 27, Shuck does not explicitly teach a blown powder deposition device; however, Lewis teaches blown powder deposition (col. 8 ln. 15-20).  It would have been prima facie obvious to one of ordinary skill in the art to modify the powder delivery of Shuck to include blown powder, as taught in Lewis, because it is a known powder delivery method in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Shuck with blown powder deposition as taught in Lewis.
	
Claim 24 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Shuck (US 2012/0164349) in view of Platz (US 5141769), Taylor (US 2011/0164963) and Lewis (US 5837960) as applied to claims 19-20, 23, 25-27, 38 and 41 above, and further in view of Cybulsky (US 20100129636).
	Regarding Claim 24, Shuck teaches substrates being components for gas turbines ([0010]).  Shuck does not explicitly teach Ni- or Co based alloys; however, Nickel or Cobalt based alloy substrates for turbine components are known in the art (Cybulsky, [0032]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include Ni or Co based alloys, as taught in Cybulsky, because they are known substrates for turbine components and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the components of Shuck with substrates as taught in Cybulsky.
	Regarding Claim 40, Shuck teaches wherein the metal powder comprises a composition substantially similar to the metal matrix ([0011]).  Shuck does not teach a component being a different composition than the metal matrix. Taylor teaches abrasive tip surfaces in the gas turbine engine field wherein the surface is coated with a metallic alloy matrix having ceramic abrasive particles embedded in and projecting from the matrix (abstract). Taylor teaches multilayer components including metallic or non-metallic substrates with metallic or metallic/ceramic inner layers or bondcoats, i.e. embodiments wherein the metal matrix comprises a composition that is different form the composition of the component ([0040-0041]). It would have been prima facie obvious to one of ordinary skill in the art to modify the component of the combined references to include multiple layers having different compositions, as taught in Taylor, in order to achieve a component having a desirable upper surface roughness for attachment and bonding of the subsequent layers (Taylor [0040]).

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive.
Applicant argues the applied references fail to disclose or suggest the features defined by Applicant's claims, and there would have been no apparent reason that would have caused one of ordinary skill in the art to modify the applied references to arrive at the claimed subject matter. In response to applicant’s argument, these remarks are not directed to specific claim language and have not specifically pointed out how the language of the claims patentably distinguishes them from the references.
Applicant argues absent Applicant's disclosure, a person of ordinary skill would not have modified the Schuck in view of Platz, Taylor, and Lewis. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues Shuck and Platz are not compatible because Shuck could not be modified to include a second particle sprayer because the melt pool is formed locally on the substrate.  In response to applicant’s argument, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  MPEP 2145 I.  No evidence has been provided to support the argument that it is not possible to modify Shuck with an additional particle sprayer. 
Applicant argues one of ordinary skill in the art could not build two layers of material in a melt pool, and would not be motivated to try the sequential application of Platz in view of the mixed-particle system of Shuck.  In response to applicant’s argument, one of the “layers” of Platz is the matrix material which is heated to melt or plastically deform.  Contrary to applicant’s argument, this is not an additional layer formed in a melt pool.
Applicant argues the component surface of Platz does not face in a vertically downward direction.  In response to applicant's argument that the apparatus and substrate arrangement of Platz differs than that of Shuck, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Platz is cited as to the suitability of sequential application of matrix layers and embedding hard particles.  Platz is not relied on for teaching the direction of the face of the surface of the substrate.  Further, the teachings of Platz does not limit the concept of sequential application to only arrangements where the face of the substrate is pointed in a specific direction.
Applicant argues that one of ordinary skill in the art would not have looked to the coating system of Taylor if considering modifying the method of Schuck in view of Platz because Platz teaches away from such a modification by teaching a final matrix metal layer that completely embeds and covers the hard- metal particles. Applicant argues Platz explicitly warns against this modification by cautioning that the hard-material particles may prematurely detach from the metal matrix, because their underside is not sufficiently anchored to the matrix metal. In response to applicant’s argument, Platz’s discussion of detachment is directed to a problem of the prior art which is solved by the method of Platz.  Furthermore, Taylor teaches projecting particles being desirable in the art of abrasive surfaces.
Applicant argues the dependent claims are likewise patentable; however, this is not convincing as discussed above.
Applicant’s New Claims 40 and 41 have been addressed in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712